CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated August 16, 2010 , relating to the financial statements and financial highlights of Institutional Fiduciary Trust Money Market Portfolio and The Money Market Portfolio, which appear in the June 30, 2010 Annual Report to Shareholders of Institutional Fiduciary Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ Pricewaterhouse Cooper LLP PricewaterhouseCoopers LLP San Francisco, California August 26, 2010
